Citation Nr: 9924296	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability evaluation, in 
excess of 10 percent, for service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned thereto a noncompensable (0 
percent) initial disability rating, effective March 1994.

In August 1995, the RO issued a rating decision that, in 
pertinent part, granted an increased initial disability 
rating of 10 percent, effective March 1994, for the 
appellant's service-connected PTSD.  The August 1995 rating 
decision also granted entitlement to a temporary total 
disability evaluation (100 percent), from August 25, 1994 
through November 1, 1994, pursuant to 38 C.F.R. § 4.29, 
because of hospital treatment in excess of 21 days for the 
appellant's service-connected PTSD.  The appellant maintained 
his disagreement with this newly assigned disability rating.

In December 1998, the Board remanded this matter for an 
additional examination of the appellant and to allow for the 
RO to consider the recently amended rating criteria for 
mental disorders.  See 38 C.F.R. §§ 4.7,  4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  Having completed the development 
requested, to the extent possible, the Board now proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by: 
good hygiene; normal speech and orientation; good 
concentration and attention; appropriate mood and affect; 
fair judgment and insight; organized and logical thought 
processes; no suicidal or homicidal ideations; and subjective 
complaints of nightmares, flashbacks, anger and depression.

3.  The veteran's social and industrial impairment secondary 
to his service-connected PTSD is no more than mild.

4.  The medical evidence of record does not contain findings 
showing that the veteran has definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.

5.  The medical evidence of record does not show a reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.


CONCLUSION OF LAW

The criteria for an increased initial disability evaluation, 
in excess of 10 percent, for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
 4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
RO's supplemental SOCs, dated August 1995 and April 1999, 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation, Form DD 214, revealed that he served on active 
duty in the United States Marine Corps from August 1966 to 
August 1970.  During his active duty service, the veteran 
received multiple awards and decorations, including a 
Presidential Unit Citation and a Combat Action Ribbon.  The 
veteran's entrance examination, dated April 1966, noted 
essentially normal findings throughout.  The veteran's 
discharge examination, performed in July 1970, noted a normal 
psychiatric status.  

In March 1994, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for PTSD.  To support his claim, medical treatment 
reports were retrieved from the VA medical centers in 
Birmingham, Alabama and Tuscaloosa, Alabama.  A 
hospitalization report, dated March 1994, noted that the 
veteran was hospitalized, in pertinent part, for treatment of 
drug dependence, alcohol dependence, and hypertension 
associated with substance abuse.  A mental status examination 
noted that the veteran "desires PTSD screening although he 
was not a combat veteran."  A mental status examination 
revealed normal speech, normal judgment, intact memory, no 
abnormal thought content, and no delusions or hallucinations. 

In April 1994, a VA psychiatric examination was conducted.  
The report of this examination noted that the veteran's 
history of combat during his active duty service, as well as, 
current symptoms of occasional nightmares and flashbacks.  
The report also noted that "presently he cannot work because 
of his back problem."  Mental status examination revealed:

Patient was alert and well oriented.  
Patient was cooperative.  His speech was 
coherent, relevant and well organized, 
his mood was not depressed or elated.  
Affect was appropriate to the mood and 
thought process.  Patient denied any 
suicidal or homicidal ideas.  No 
hallucinations were elicited.  However 
patient was saying that he is still 
paranoid when he is in a closed place.  
Patient also said that he feels paranoid 
about fire because when he was working in 
the Grand Hotel, the hotel caught on fire 
and burned down.  Patient's memory is 
fair both for recent and past events.  
Patient was able to do serial 7's.  
Patient was able to remember the name of 
President Clinton and the president 
before him.  Patient has some insight 
into his problems and judgment is also 
fair.

The report concluded with diagnoses of PTSD, alcohol abuse 
and dependence, and cocaine abuse and dependence.  The VA 
examiner further commented:

During the interview patient does not 
look to be in distress.  Patient mainly 
complaining about his hand and the back.  
Patient was mainly talking about his 
injury in his work.  PTSD symptoms seem 
to be mild.  There is not severe 
psychosocial impairment due to his 
psychological problem.  However, patient 
was stressing more on his physical 
problem which may hinder his 
employability.

In August 1994, the veteran was admitted to the hospital with 
complaints of nightmares, flashbacks, anger and depression.  
A mental status examination revealed:

Veteran had good hygiene.  Concentration 
and attention good.  There was no 
abnormal thoughts or mannerisms.  Mood 
and affect [within normal limits].  No 
suicidal thoughts or plans.  Thought 
processes were organized, rational, and 
in logical order.  Thought content - no 
delusions or hallucinations.  Veteran was 
oriented in 3 spheres.  Memory - recent 
and remote intact.  Insight and judgment 
not impaired. 

The hospitalization report noted diagnoses of PTSD, alcohol 
abuse and cocaine abuse.  A subsequent treatment report, 
dated October 1994, noted the veteran's complaints of feeling 
drunk.  The report indicated that he desired to have his 
medications reviewed.  

In October 1997, a VA general physical examination was 
conducted.  The report of this examination noted diagnoses of 
osteoarthritis of the spine and knees, essential 
hypertension, chronic obstructive pulmonary disease, 
recurrent pancreatitis, hemorrhoids and open end glaucoma.  

In February 1999, the RO requested information from the 
veteran regarding any additional medical treatment he may 
have received for his service-connected PTSD.  No response 
was received.


III.  Analysis

The appellant contends, in essence, that the severity of his 
service-connected PTSD warrants a disability rating in excess 
of the currently assigned 10 percent.  He avers that his PTSD 
is manifested by flashbacks, nightmares, anger and 
depression.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected PTSD were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Pursuant to the Board's remand in December 1998, the RO 
reviewed the veteran's claim under the new criteria in April 
1999, and it provided the veteran with the new criteria in an 
April 1999 Supplemental Statement of the Case.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD is currently rated as 10 
percent disabling.  Under the old criteria, in effect prior 
to November 7, 1996, a 10 percent rating was assigned when 
there is less than the criteria for the 30 percent disability 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating, under the old criteria, is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a psychiatric disability which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication will be assigned a 10 percent evaluation.  A 30 
percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 10 percent disability rating under 
either the old criteria or the new criteria.  Accordingly, 
the Board finds that neither one of the criteria is more 
beneficial to the veteran's claim than the other and the RO 
properly rated the veteran's PTSD as 10 percent disabling 
under both sets of criteria.

To warrant a rating in excess of 10 percent under the current 
regulations, the veteran's service-connected PTSD must be 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  The veteran's most recent VA psychiatric 
examination, performed in April 1994, noted that he was 
alert, well oriented and cooperative.  His speech was 
coherent, relevant and well organized.  His mood was not 
depressed or elated and his affect was normal.  The report 
noted that the veteran's insight and judgment were fair, and 
that he denied any suicidal or homicidal ideas.  A 
hospitalization report, dated October 1994, noted that the 
veteran had good hygiene, that his concentration and 
attention were good, and that his mood and affect were within 
normal limits.  The report indicated that his thought 
processes were organized, rational and in logical order and 
that his memory, insight and judgment were not impaired.  
Under these circumstances, the Board finds that the veteran's 
symptoms more nearly approximate the 10 percent rating under 
the current regulations as stated in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

As noted above, a 10 percent rating is warranted under the 
old regulations when there is less than the criteria for a 30 
percent disability rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating, under the old regulations, 
is warranted when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite," the rating description for a 30 
percent disability evaluation under the regulations, 
38 C.F.R. § 4.132, when the veteran filed his claim, was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound 
by this interpretation of the term "definite" when 
considering a rating under these regulations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

After reviewing the evidence of record, the Board concludes 
that the severity of the veteran's service-connected PTSD 
does not rise to a level beyond mild social and industrial 
impairment and does not more nearly approach the above-cited 
description of the criteria for "definite," which is "more 
than moderate."  The VA examiner, who performed the veteran's 
VA psychiatric examination in April 1994, noted that the 
veteran's "PTSD symptoms seem to be mild."  He also 
indicated that the veteran was mainly complaining about his 
hand and the back.  The October 1994 hospitalization report 
noted that the veteran had good concentration and attention.  
It also noted that he had no abnormal mannerisms.  The report 
of the veteran's VA general physical examination, performed 
in October 1997, contained no findings relating to this 
condition.  The Board observes that the appellant was 
considered disabled by the Social Security Administration 
(SSA) in October 1997, however, those payments were 
terminated beginning in February 1999.  Hence, the probative 
value of the SSA's findings of disability is of little or no 
value to the outcome of this case given the balance of the 
record as a whole and given that no additional medical 
examination evidence could be obtained following the Board's 
December 1998 remand due to the appellant's failure to 
respond to development inquiries.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating in excess of 10 percent 
for the veteran's service-connected PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation for 
the veteran's service-connected PTSD has not been shown.

In reaching its decision, the Board notes that it has 
previously remanded this matter in December 1998 to obtain a 
medical examination and social/industrial survey concerning 
the veteran's service-connected PTSD.  Unfortunately, the 
veteran failed to report for the scheduled examination and as 
a result, the survey could not be accomplished.  There is no 
evidence of an address change during this appeal.  His 
address has been 706 South Columbia Ave., Sheffield, Alabama, 
since at least October 1995, and since that time he has 
responded to other correspondence and appeared at other 
scheduled VA examinations.  He also did not respond to the 
RO's evidence development letter as ordered by the Board's 
remand.  Hence, in light of his apparent unwillingness to 
cooperate, the Board has proceeded to a decision on this 
case.  The duty to assist is not a one-way street; the 
veteran must in turn cooperate when such cooperation is 
requested and/or required to fully develop the claim.


ORDER

An increased initial disability evaluation, in excess of 10 
percent, for the veteran's service-connected PTSD is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

